Citation Nr: 9906055	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  97-12 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a bilateral hand 
disorder.

3.  Entitlement to service connection for a bilateral 
shoulder disorder.

4.  Entitlement to service connection for a bilateral knee 
disorder.

5.  Entitlement to service connection for bilateral hearing 
loss disability.

6.  Entitlement to service connection for hiatus hernia and 
duodenitis.

7.  Entitlement to service connection for neck disorder, 
claimed as whiplash.

8.  The Board construes the issue to be:  Entitlement to an 
evaluation greater than 50 percent disabling, to include a 
total evaluation, for post traumatic stress disorder (PTSD), 
dysthymia and anxiety prior to November 18, 1997.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION


INTRODUCTION

The veteran served on active duty from January 1986 to 
December 1994.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of September 1995 from the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA)which pertinent in part, denied service 
connection for a low back disorder, bilateral knee disorder, 
bilateral shoulder disorder bilateral hand disorder, 
bilateral hearing loss, neck disorder, claimed as whiplash, 
and hiatus hernia with duodenitis.  

The September 1995 rating decision also granted service 
connection for PTSD and assigned a 10 percent evaluation, 
effective December 3, 1994.  A January 1996 rating decision 
increased the evaluation for PTSD to 50 percent disabling as 
of December 3, 1994.

The veteran filed a notice of disagreement with the RO's 
September 1995 and January 1996 rating decisions on June 24, 
1996, to the extent that they denied service connection for a 
low back disorder, bilateral knee disorder, bilateral 
shoulder disorder, bilateral hand disorder, bilateral hearing 
loss, neck disorder, claimed as whiplash, and hiatus hernia 
with duodenitis, in addition to an increased evaluation for 
PTSD.  

On January 13, 1997 the RO furnished a statement of the case 
that limited the issue addressed, to that of entitlement to 
an increased evaluation for PTSD, dysthymia and anxiety 
disorder.  The veteran perfected his appeal of this issue on 
February 19, 1997, and pointed out the remaining issues had 
yet to be addressed by the RO in a statement of the case.  
The RO addressed the remaining issues in a supplemental 
statement of the case dated May 21, 1997.  The veteran timely 
perfected his appeal of the RO's denials of the remaining 
issues by representative statement received by the RO on July 
18, 1997, which was accepted by the RO in lieu of a VA form 
9.

Although the RO has issued a supplemental statement of the 
case in March 1998, concerning the issue of entitlement to an 
earlier effective date than November 18, 1997 for a 100 
percent evaluation for the veteran's psychiatric disability, 
the Board finds that the  issue concerns entitlement to an 
increased evaluation greater than 50 percent for the 
veteran's PTSD, prior to November 18, 1997, rather than an 
effective date issue.  This is due to the veteran's having 
perfected his appeal of the RO's assignment of a 10 percent 
evaluation and 50 percent evaluation for the service-
connected psychiatric disability effective December 3, 1994, 
in rating decisions dated in September 1995, and January 
1996, respectively.  In AB v. Brown, 6 Vet. App. 35 (1993) 
the United States Court of Veterans Appeals (Court) held that 
a claim for an original or increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  The Court also stated that it 
follows that such a claim remains in controversy "where less 
than the maximum available benefits is awarded."  Id. at 38."

The issues concerning entitlement to service connection for 
hernia/duodenitis; hearing loss disability, bilateral knee 
disorder and neck disorder, claimed as whiplash, will be 
addressed in the Remand portion of this decision.



FINDINGS OF FACT

1.  The medical evidence indicates that the veteran was seen 
numerous times throughout service for low back problems, 
including May 1990 and August through September 1994.

2.  The medical evidence reveals ongoing treatment for 
chronic low back pain, diagnosed by VA examination of March 
1995, with continued treatment for low back pain noted in VA 
treatment records from January through March of 1997.

3.  A bilateral shoulder disorder is not shown by competent 
medical evidence to be etiologically related to service.

4.  A bilateral hand disorder is not shown by competent 
medical evidence to be etiologically related to service.

5.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claims for service connection for bilateral shoulder and 
bilateral hand disorders are plausible.

6.  Prior to November 18, 1997, the veteran's PTSD, dysthymia 
and anxiety disorder was manifested by findings on 
psychiatric evaluation of multiple psychiatric problems, 
including sleep disturbance, intrusive thoughts, depression, 
bizarre thought processes and maladaptive behaviors, which 
resulted in his capacity for socialization and interpersonal 
intimacy to be seriously hindered, if not abolished 
completely and essentially no gainful employment since his 
discharge from service in December 1994. 


CONCLUSIONS OF LAW

1. A low back disorder was incurred during active military 
service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107(b) (West 1991); 38 C.F.R. §§ 3.303 
(1998).

2.  The claims of entitlement to service connection for 
bilateral shoulder and bilateral hand disorders are not well 
grounded.  38 U.S.C.A. § 5107 (a) (West 1991).

3.  The criteria for an evaluation of 100 percent for the 
veteran's PTSD prior to November 18, 1997 have been met as of 
December 3, 1994.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.16(c), 4.129, 4.130, Diagnostic 
Code 9411 (1996), Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for Low Back Disorder

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  Here, 
the Board finds that the veteran's claim for service 
connection for a low back disorder, is well grounded.  He has 
submitted evidence that he currently receives ongoing 
treatment for diagnosed chronic back pain, and treatment of 
problems for his back was shown during service.  The veteran 
has not alleged that any records of probative value that may 
be obtained and which have not already been associated with 
his claims folder are available.  Accordingly, the Board 
finds that all relevant facts have been properly developed 
and no further assistance to the veteran is required to 
comply with the duty to assist, as mandated by 38 U.S.C.A. § 
5107(a).

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (1998).  Direct service connection may be established 
for a disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (1998).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(1998); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service medical records reveal that the veteran was treated 
for complaints of recurring back pain times two months in May 
1990.  He was treated again in August 1994 for back problems, 
although X-rays yielded normal findings.  In September 1994, 
he was seen for low back pain shooting to the buttocks.  In 
October 1994, he was again seen for complaints of lower back 
pain, with a history of having several parachute jumps in the 
last several months, and was assessed with lumbar strain.  X-
rays from October 1994 were normal.  A November 1994 magnetic 
resonance imaging (MRI) was also normal.  The veteran's 
November 1994 separation examination noted his low back pain 
after 30 minutes of walking or standing.  

Post-service private chiropractic records revealed ongoing 
treatment for back problems from January through February 
1995.  In February 1995, the veteran continued to have 
persistent low back pain, with a positive Kemp's lumbosacral 
and marked limitation of motion.  A history of a motor 
vehicle accident in October 1994 was given.  He was diagnosed 
with mild to moderate chronic lumbar facet syndrome.  By the 
end of February 1995, the veteran reported increased low back 
pain with symptoms decreasing upon treatment with soft tissue 
manipulation.  A summary from a February 1995 functional 
capacities evaluation revealed that the veteran would be 
limited to slightly below the medium level of work in 
carrying waist level and indicated that he would benefit from 
continued spinal rehabilitation.

The report from a March 1995 VA general examination gave a 
medical history of low back pain beginning in 1990, with a 
subsequent motor vehicle accident in 1994 said to have 
aggravated the problem.  The diagnosis rendered was chronic 
low back pain.

VA treatment records from 1995 through 1997 reveal treatment 
for various problems, including instances of back complaints.  
In October 1996, he was noted to have chronic low back pain, 
although an X-ray from October 1996 revealed normal findings 
of the lumbar spine.  In January 1997, the veteran reported 
that he would have to consider training for jobs that don't 
require heavy lifting due to his bad back.  In February 1997, 
he was diagnosed with sciatica and with mechanical low back 
pain, in separate treatment notes.  A February 1997 VA 
orthopedic evaluation diagnosed the veteran with mechanical 
low back pain.  A history of parachute jumps and backpacking 
was noted.  

He was treated in March 1997 for complaints of back pain, and 
there was discussion concerning a possible referral to 
physical therapy for further consultation regarding his back 
problems.

Upon review of the record, the Board finds that the evidence 
supports a grant of service connection for a low back 
disorder.  The evidence shows back problems throughout active 
duty and evidence of continued treatment for low back pain 
after discharge.  Overall, the Board finds sufficient 
evidence in the claims file of a current low back disability 
that cannot be dissociated from his inservice low back 
problems.

In light of the above, the Board concludes that service 
connection is warranted for the veteran's low back disorder.


Service Connection for Bilateral Hand and Shoulder Disorders

Principles Relating to Well Groundedness

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he has not, the appeal fails as to that claim, 
and the Board is under no duty to assist him in any further 
development of that claim, since such development would be 
futile.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

In order for a claim to be well grounded, there must first be 
competent medical evidence of a current disability; second, 
there must be an incurrence or aggravation of a disease or 
injury in service shown in either competent lay or medical 
evidence; third, there must be competent medical evidence 
showing a nexus between the current disability and the in-
service incurrence or aggravation of a disease or injury.  
Caluza v. Brown 7 Vet. App. 498 (1995).

As previously pointed out, service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing active duty.  See 38 U.S.C.A. §§ 
1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  The evidence must "justify a 
belief by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107 (a) (West 1991).  Where such 
evidence is not submitted, the claim is not well grounded, 
and the initial burden placed on the appellant is not met.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the appellant must be accepted as true for the 
purposes of determining whether a claim is well grounded, 
except where the evidentiary assertion is inherently 
incredible or is beyond the competence of the person making 
the assertion.  See King v. Brown, 5 Vet. App. 19 (1993).  In 
this case, the assertions regarding his claims for service 
connection for bilateral hand and bilateral shoulder 
disorders are beyond the competence of the appellant or are 
inherently incredible when viewed in the context of the total 
record.

Bilateral Hand Disorder

Service medical records reveal that the veteran was treated 
inservice for a ganglion cyst on the right wrist, which was 
surgically removed in December 1994.  Apart from the records 
documenting treatment for this condition, there is no 
evidence of problems with either hand noted inservice.  The 
report from his November 1994 separation examination 
otherwise revealed normal upper extremities.

The report from a March 1995 VA examination noted subjective 
complaints of pain in both hands.  However, the 
musculoskeletal examination was normal.  The diagnosis 
rendered was chronic pain in both hands.

Service connection for the right wrist ganglion cyst was 
granted by the RO in its September 1995 rating decision.

VA and private treatment records dated 1995 through 1997 
revealed treatment for a variety of disorders, that did not 
include disorders with either hand except for problems 
referable to the service-connected ganglion cyst.  The report 
from the November 1997 VA psychiatric evaluation also 
referred to wrist problems, but likewise referred to these 
problems as related to the ganglion cyst.

Upon review of the evidence the Board finds that a claim for 
bilateral hand pain is not well grounded.  There is no 
evidence of hand problems other than the residuals of the 
right wrist ganglion surgery, existing either inservice or 
currently shown.

As previously pointed out, all three prongs of Caluza must be 
satisfied in order for a well-grounded claim to exist.  In 
this case, there is no evidence of an inservice incurrence or 
aggravation of a bilateral hand disability and no competent 
medical evidence showing a current hand disorder, apart from 
the already service-connected ganglion cyst of the right 
wrist.  As such the claim fails to meet all three elements 
required to be well grounded under Caluza.  Under these 
circumstances, the Board concludes that the veteran has not 
met the initial burden of presenting evidence of a well-
grounded claim for service connection for a bilateral hand 
disorder, as imposed by 38 U.S.C.A. §  5107(a).  The claim, 
therefore, must be denied.  And since the veteran has failed 
to present a well-grounded claim for service connection for a 
bilateral hand disorder, VA has no duty to assist him in the 
development of facts pertaining to the claim. 

Bilateral Shoulder Disorder

Service medical records reveal no complaints referable to a 
bilateral shoulder disability inservice.  The veteran's 
November 1994 separation examination revealed normal findings 
of his upper extremities.

The report from the veteran's March 1995 VA general 
examination revealed complaints of neck pain that radiates 
into the shoulders, but the musculoskeletal examination was 
otherwise normal.  The diagnosis rendered was chronic pain in 
both shoulders.  

VA and private treatment records dated from 1995 through 
1997, were generally negative for complaints of shoulder 
problems.  An undated functional evaluation test did reveal 
complaints of both shoulders aching after the veteran was 
made to perform a series of exercises that included lifting 
weights ranging from 20 to 50 pounds and reaching overhead 
for a total of 12 minutes.  A consent form dated in February 
1995 indicates that this test was conducted in February 1995.  
Otherwise there is no medical evidence showing bilateral 
shoulder problems.  The report from the November 1997 VA 
psychiatric evaluation, which mentioned the veteran's 
numerous other physical complaints, did not refer to any 
shoulder complaints.  

Upon review of the evidence the Board finds that a claim for 
a bilateral shoulder disorder is not well grounded.  There is 
no evidence of a current shoulder disorder having been 
incurred inservice.  The only instances of complaints 
involving the shoulder include the report of the March 1995 
VA examination, which referred to the veteran having neck 
pain that radiated to his shoulders, and the February 1995 
functional capacities evaluation, which noted shoulder 
problems after he underwent a series of physical tests.  As 
such the claim fails to meet all three elements required to 
be well grounded under Caluza.  

Under these circumstances, the Board concludes that the 
veteran has not met the initial burden of presenting evidence 
of a well-grounded claim for service connection for a 
bilateral shoulder disorder, as imposed by 38 U.S.C.A. §  
5107(a).  The claim, therefore, must be denied.  And since 
the veteran has failed to present a well-grounded claim for 
service connection for a shoulder disorder, VA has no duty to 
assist him in the development of facts pertaining to the 
claim. 

Total Evaluation for Psychiatric Disorder Prior to November 
18, 1997

Factual Background 

Service personnel records reveal that the veteran served in 
Operation Desert Storm.  He received the Kuwait Liberation 
Medal, in addition to other awards reflecting service in 
southwest Asia.  

Service medical records reveal that the veteran underwent a 
psychiatric evaluation in November 1994 that revealed 
numerous psychiatric problems.  These included recurrent 
intrusive thoughts regarding Iraqi's cutting him with a 
knife; preoccupations with the movie "Schindler's List" 
wherein he identified his military service with the German 
army, and felt as though he had become a robot sent to kill 
people; recurrent bad dreams involving his father with a gun; 
startle reaction to loud noises; problems with alcohol that 
were said to predate service, drug use of marijuana once a 
week prior to service and an anal-fecal fixation, also said 
to predate service.  His mental status examination revealed 
the veteran to be anxious, pleasant and cooperative.  He was 
able to perform simple calculations and name the last four US 
presidents.  He could perform abstract thinking and proverbs. 
His mood was described as depressed.  He described himself as 
a "robot."  Expressionless, he described himself as having 
crying spells, insomnia with difficulty falling asleep and 
early morning awakening, episodically without energy.  His 
memory was described as poor, especially short term.  His 
weight and appetite were OK, but he described his eating as 
sporadic, only happy when drinking.  He denied 
hallucinations, and delusions, but was rather suspicious.  He 
had some suicidal thoughts, but described these thoughts as 
existing only in the context of doing so if he were captured 
by an opposing country.  

The diagnoses rendered in the November 1994 psychiatric 
evaluation included paraphilia; dysthymia; alcohol abuse and 
dependence and PTSD.  He was also diagnosed with an Axis II 
personality disorder.  His GAF was 55.  The summary rendered 
was that the veteran had some serious mental health problems, 
including the anal fixation; co-morbid alcohol dependence; 
chronic depression; seriously impaired self-esteem and PTSD.  
His desire to leave the service was noted as appropriate, but 
he was regarded as in need of ongoing mental health and 
alcohol counseling for his serious problems.  The veteran's 
plan to live with his alcoholic mother after discharge was 
viewed as typifying his lack of judgment.  

VA treatment records reveal that the veteran sought 
counseling in May 1995 for his psychiatric problems, 
including depression, insomnia, anxiety and nightmares.  
Socially, he was noted to be living as a loner, uncomfortable 
with the opposite sex.  He was noted to have an Associate's 
degree from a community college, but was said to have missed 
obtaining an Associate's in liberal arts by two points.  He 
indicated that he was taking courses in environmental 
management.  He complained of nightmares once a week. He 
indicated a desire in getting married someday, but didn't 
have a job.  His GAF was 60.  Treatment included medication 
and therapy. 

In June 1995, he was noted be living with his mother and 
sister in a situation he described as dysfunctional.  He was 
encouraged to get a place of his own and also his problems 
with females were discussed.  In July 1995 he was noted to 
still be living with his mother, and had dropped a college 
course that had caused him stress.  In August 1995, he 
expressed a desire to change some behaviors but was 
frightened of initiating the steps. 

The report from an October 1995 VA psychiatric examination 
indicated continued complaints of bizarre, distressing 
thoughts about events surrounding the Gulf War, flashbacks, 
increased irritability and outbursts of anger.  The veteran 
also continued to have difficulty sleeping, problems 
concentrating and hypervigilance.  He described feeling 
paranoid.  He complained of drinking heavily, having beer 
daily and also reported continued problems with anxiety and 
depression.  He also complained of continued problems with 
his sexual fixations, although he reported some control and 
avoidance of this.  He claimed to be attracted to the 
opposite sex, but only on a physical and sexual level and not 
on a true emotional level.  He was noted to be attending 
school in his senior year, having earned an Associate's 
degree in 1995.  He was described as living alone.  On mental 
status examination, he was described as hostile, angry and 
depressed.  He expressed a great deal of frustration and 
confusion, and overwhelming feeling of being lost.  Cognitive 
functions were diminished and attention span was distracted.  
The diagnoses included PTSD, chronic, moderate to severe, 
with symptoms manifest, paraphilia, not otherwise specified 
(NOS), alcohol abuse and dependence, personality disorder, 
NOS, and a GAF of 60.

By November 1995, the veteran was noted to now be living 
alone, and doing well on a school examination, but continued 
to have conflicts with his paraphilia and relating to women.  
In December 1995, he was noted to be having problems 
maintaining a grade point average sufficient to remain in 
school.  In January 1996, the veteran was noted to be 
becoming more confused as he wanted all his problems to be 
resolved "overnight."

The veteran continued receiving VA treatment for psychiatric 
problems in 1996 through 1997.  By April 1996, the veteran 
was complaining of having dreams of meeting a female, or 
going somewhere, and the next day being unsure of whether it 
was a dream or really happened.  This was said to have been 
occurring for two months.  He also expressed a desire to stop 
taking Prozac.  He indicated that he was notified that he 
would be working for the Postal Service and was dropping out 
of college.  In July 1996 he complained of problems sleeping 
and was said to drink in order to fall asleep.  In October 
1996 he received notification that he was ineligible to work 
for the Postal Service due to psychiatric and back problems.  
In January 1997 he attended vocational rehabilitation classes 
in electrical work, and now had his father living with him.  
He was seen in February 1997 for complaints of hyperactivity, 
then a major down time on increased Prozac.  He complained of 
an episode in school where the noise made him upset at times 
and he had racing thoughts.  He was assessed with PTSD, 
severe, chronic.  He was continuing his electrical training 
in June 1997, and performing work-study for a veteran's 
service organization.  He was noted to now have a live in 
girlfriend, who he claimed has emotional problems and stated 
that his goal was to help "straighten her out."   

The report from the November 18, 1997 VA examination formed 
the basis for the RO's award of a total disability evaluation 
for the veteran's psychiatric disorders, effective the same 
day of the examination.  This examination revealed continued 
flashbacks, nightmares and bizarre thoughts that were said to 
involve killing and violence.  He also complained of 
intrusive thoughts about the Gulf War and continued problems 
with irritability and impulsiveness.  He claimed to isolate 
himself from others due to his irritability and poor impulse 
control.  He also complained of concentration problems, 
nervousness and depression.  He claimed to be living on a day 
to day basis.  He was noted to still be going to electrical 
school, having been suspended from college due to bad grades.  
He was now living alone, having broken up with the live in 
girlfriend, and described the relationship as not really a 
romantic one, but one where he just used her as a sexual 
partner.  He was noted to be doing work-study for 25 hours a 
week, earning minimum wage.  His drinking was described as on 
and off.  He now claimed to be involved in his paraphilia on 
a daily basis.  

On mental status examination, he was described as 
uncooperative, and his speech was described as fast and 
rambling, disorganized and illogical at times.  His mood was 
described as anxious, irritable and distressed and his affect 
was constricted.  He was noted to have persistent symptoms of 
increased arousal, his remote and past memory were accurate, 
but his short-term memory, concentration and attention span 
were diminished.  His cognitive function and abstract ability 
were also diminished.  He was not able to maintain his train 
of thoughts as he was illogical and disorganized.  His 
insight and judgment were minimal and his coping abilities 
were limited.  The diagnoses rendered included PTSD, chronic, 
severe, with symptoms manifest; depressive disorder, NOS, 
secondary to number 1; paraphilia, NOS and problems relating 
to primary support group, school problems, job problems, 
financial problems and other social environmental problems.  
He had a GAF of 50 to 52 range.  


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity resulting from specific service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be shown for specific ratings.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The severity of disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful work and decrease in 
work efficiency.  Great emphasis is placed upon the full 
report of the examiner and descriptive of actual 
symptomatology.  The record of the history and complaints is 
only preliminary to the examination.  The objective findings 
and the examiner's analysis of the symptomatology are the 
essentials.  38 C.F.R. § 4.130. 

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (1998).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

There are three methods by which a veteran can receive a 100 
percent disability rating for service-connected psychiatric 
disability.  First, a 100 percent schedular rating may be 
assigned under the applicable schedular rating criteria.  
Secondly, 38 C.F.R. § 4.16(c) provides that if the only 
compensable service-connected disability is a mental disorder 
rated 70 percent and it precludes substantially gainful 
employment, a 100 percent schedular rating is to be assigned.  
In effect, 38 C.F.R.
§ 4.16(c) precludes the assignment of a total rating based on 
individual unemployability under the objective criteria of 38 
C.F.R. § 4.17(a).  Thus, the third method is under 38 C.F.R. 
§ 4.16(b) which provides that when unable to secure or follow 
substantially gainful employment due to service-connected 
disability a total rating will be assigned and all cases of 
veterans who are unemployable from service-connected 
disability shall receive extraschedular consideration.  In 
other words, the assignment of a total rating on an 
extraschedular basis is for consideration.  Cathell v. Brown, 
8 Vet. App. 539, 542 (1996). 

The severity of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  38 C.F.R. § 4.130.  The principle of social 
and industrial inadaptability as the basic criteria for 
rating disabilities for mental disorders contemplates those 
abnormalities of conduct, judgment, and emotional reactions 
which affect economic adjustment, i.e., which produce 
impairment of earning capacity.  38 C.F.R. § 4.129.

The regulations pertaining to rating psychiatric disabilities 
were revised effective November 7, 1996.  Under the revised 
regulations, the evaluation criteria have substantially 
changed, focusing on the individual symptoms as manifested 
throughout the record, rather than on medical opinions 
characterizing overall social and industrial impairment as 
mild, definite, considerable, severe or total.  38 C.F.R. § 
4.16(c) has also been removed from the revised regulations.

The United States Court of Veterans Appeals (Court) has held 
that where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  

According to the General Rating Formula for Mental Disorders 
in effect since November 7, 1996, a 100 percent evaluation is 
warranted for the following:  Total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

A 70 percent evaluation is warranted for the following 
symptoms:  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial  
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

Under the "old" regulations pertaining to psychiatric 
disabilities in effect prior to November 7, 1996, a 100 
percent evaluation is warranted when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; 
and the veteran is demonstrably unable to obtain or retain 
employment.

A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired and that the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  38 C.F.R. Part 4, Diagnostic Code 9411 (1996). 

The Board notes that the issue involves whether the veteran 
is entitled to an increased evaluation greater than 50 
percent from December 3, 1994 to November 18, 1997.  Hence 
the disability will be evaluated under the "old" criteria 
from December 3, 1994 to November 7, 1996 and under both 
"old" and "new" from November 7, 1996 to November 18, 
1997.  

Upon review of the record, the Board finds that the record, 
in particular, the report from November 1994 separation 
examination, clearly shows that prior to November 18, 1997, 
the veteran's psychiatric symptoms had severely impaired his 
ability to establish and maintain effective or favorable 
relationships with people and that his psychoneurotic 
symptoms were of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment, thus warranting at least a 70 percent evaluation 
as of the original date of entitlement to service connection 
for the psychiatric disorder.  The record also reveals that 
the veteran has essentially not worked, apart from some 
limited success in furthering his education, since his 
discharge from active duty.  His attempt to obtain employment 
in one instance, was notably unsuccessful, in part due to his 
psychiatric problems.  

Moreover, the record reveals that the findings of the 
separation psychiatric examination, and subsequent treatment 
records leading up to the November 1997 VA psychiatric 
examination, revealed persistent psychiatric pathology of 
such severity, that for all intents and purposes, the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community; that the veteran suffered from totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy which resulted in profound retreat from mature 
behavior.  Overall, aside from some fluctuations in his GAF, 
the evidence thus shows that his symptoms warranted a 100 
percent evaluation under the "old" criteria in effect at 
the time initial entitlement to service connection arose, and 
continued to warrant a total disability evaluation up to and 
including the November 1997 VA examination, which had formed 
the basis of a total disability evaluation.  


ORDER

The veteran's claim for entitlement to service connection for 
a low back disorder is granted.

The claim for entitlement to service connection for a 
bilateral shoulder disorder is denied as not well grounded.

The claim for entitlement to service connection for a 
bilateral hand disorder is denied as not well grounded.

Entitlement to a total disability evaluation of 100 percent 
for PTSD, dysthymia and anxiety disorder as of December 3, 
1994 is granted, subject to the laws and regulations 
governing the award of monetary benefits.


REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1998).  This duty to assist 
involves obtaining relevant medical reports and examinations 
where
indicated by the facts and circumstances of the individual 
case.  See Abernathy v. Principi, 3 Vet .App. 461 (1992); 
Roberts v. Derwinski, 2 Vet. App. 387 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); Littke v. Derwinski, 1 
Vet. App. 90 (1990); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

The veteran contends that he is entitled to service 
connection for a bilateral hearing loss, a bilateral knee 
disorder, a hiatus hernia with duodenitis and a neck 
disorder, claimed as whiplash.  

Hearing Loss

The veteran is noted to be service connected for a ruptured 
right tympanic membrane.  Service medical records reveal that 
he was seen throughout service for complaints of hearing 
problems, in addition to complaints related to the right 
tympanic membrane.  In May 1986 he was treated for painful 
right ear and hearing loss.   In February 1989 he was seen 
for complaints of decreased hearing in the right ear and was 
assessed with mild-moderate right ear hearing loss.  There is 
an instance of an audiology examination dated in June 1988 
showing left ear hearing loss under 38 C.F.R. § 3.385.  
Another reference audiogram from January 1992 showed hearing 
loss for both ears under the regulation.  The veteran's 
November 1994 separation examination also showed bilateral 
hearing loss for VA purposes.

VA and private treatment records reveal continued diagnoses 
of hearing loss bilaterally.  However, the record contains 
the results of audiological testing which have not been 
formally interpreted.  The March 1995 VA general examination 
did not include an audiological evaluation, but simply 
diagnosed hearing loss secondary to ruptured eardrum.  An 
August 1996 VA audiological evaluation was marked "not for 
rating" and contains raw, uninterpreted scores that may be 
suggestive of hearing loss, but require formal 
interpretation.  The Board may not draw its own 
unsubstantiated medical conclusions, but may consider only 
independent medical evidence to support its findings.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  An audiological 
evaluation is warranted to determine whether the veteran has 
a current hearing loss disability under 38 C.F.R. § 3.385 
(1998).

Hernia and Duodenitis

Service medical records reveal an episode of vomiting and 
diarrhea in January 1986 and of complaints of gas and 
diarrhea in November 1994.  The November 1994 separation 
examination revealed normal abdominal findings.

In February 1995, three months after discharge from active 
duty, a barium swallow revealed a small hiatus hernia, and 
some mild irritability in the duodenal bulb, suggestive of 
duodenitis, but no ulcer.  These findings were noted in the 
March 1995 VA examination.

VA treatment records reveal gastrointestinal complaints of 
constipation and diarrhea in December 1996, with the history 
of the hiatal hernia noted.  The veteran was diagnosed with 
gastroenteritis in December 1996, and in January 1997, he was 
diagnosed with reflux and prescribed Tagamet.  The report of 
the November 1997 VA psychiatric evaluation also mentioned 
the veteran's gastroesophageal reflux.  

Upon review of the evidence, the Board finds that the 
evidence is insufficient for the purposes of rendering a 
decision and that further development is warranted.  
Specifically, the Board finds that a medical opinion is 
necessary to determine whether or not there is a relationship 
between the gastrointestinal complaints noted inservice and 
any gastrointestinal problems he may currently have.  
Moreover, an opinion is needed to determine whether the 
veteran suffers from a gastrointestinal disorder which may be 
among the diseases subject to presumptive service connection 
under 38 C.F.R. § 3.309 (1998), and if so, whether such 
disease was manifest to a compensable degree within one year 
of discharge.  

Bilateral Knee Disability

Service medical records reveal no evidence of knee problems 
inservice.  However, service personnel records reveal that 
the veteran served in airborne.  Service medical records 
treating him for back problems in October 1994, noted that 
the veteran gave a history of having several parachute jumps 
in the past few months.

The report from the VA general examination in March 1995 
revealed complaints of bilateral knee pain, and diagnosed 
chronic pain in both knees, although findings were normal 
upon musculoskeletal examination.  X-rays taken of both knees 
in October 1996 were normal.

VA treatment records indicated complaints that included knee 
problems in February 1997, and a diagnosis of patello-femoral 
bilateral knee pain was made.  In March 1997, he continued to 
complain of bilateral knee pain.  The knee problems were also 
discussed in the November 1997 VA psychiatric examination, 
which referred to the problem as chronic knee injury.

Upon review of the evidence, the Board finds that further 
development is warranted to determine whether the veteran has 
a current bilateral knee disorder and if so, whether any knee 
disorder is more likely than not, related to service, to 
include parachute jumping.

Cervical Spine

Service medical records reveal several instances where the 
veteran complained of neck pain in September 1994, October 
1994 and November 1994.  In October 1994, he complained of 
pain in the right side of his neck, with a popping sensation 
upon turning his head to the right.  However, X-rays taken in 
October 1994 revealed normal findings of the cervical spine.  

Private chiropractic treatment notes from December 1994 to 
February 1995 revealed treatment for neck problems, described 
as right sided neck pain and stiffness, that at times 
improved but then would flare up.  He was diagnosed with mild 
chronic cervical myofascial syndrome.   

The report from the March 1995 VA examination noted the 
veteran's complaints of chronic neck pain, and diagnosed the 
same.  Musculoskeletal findings were normal, however.  

Subsequent VA treatment notes do not mention treatment for 
neck problems.  Nor were any described in the November 1997 
VA psychiatric examination.

Upon review of the evidence, the Board finds that an 
examination is needed to determine whether the neck problems 
noted inservice and shortly after discharge were acute and 
transitory, or whether any current neck disorder exists and 
is related to service.

Under the circumstances of this case, the Board concludes 
that additional development is required prior to further 
appellate review of the veteran's claims for entitlement to 
service connection for a bilateral hearing loss a 
gastrointestinal disorder to include hiatal hernia and 
duodenitis a bilateral knee disorder and a cervical spine 
disorder.  Accordingly, further appellate consideration will 
be deferred and the case is REMANDED to the RO for the 
following actions.

1.  The RO should contact the veteran to 
determine the names and addresses of any 
and all medical care providers who 
treated the veteran for bilateral hearing 
loss disorder, any gastrointestinal 
disorder to include hiatal hernia and 
duodenitis, a bilateral knee disorder and 
cervical spine disorder, the records of 
which have not been already associated 
with the claims file.  After securing the 
necessary release, the RO should obtain 
these records.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made part of the claims folder.  If 
private treatment records are requested 
but not obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results and afforded an opportunity to 
obtain these records.  38 C.F.R. § 3.159 
(1998).
	
2.  Thereafter, the claims folder should 
be made available to the appropriate 
examiner for review, along with 
interpretation of any uninterpreted 
audiological test results.  After 
reviewing the claims folder, the 
audiologist should render an opinion as 
to whether the veteran currently suffers 
a hearing loss disorder under 38 C.F.R. 
§ 3.385 (1998), and if so whether there 
is any relationship between the veteran's 
current hearing loss and the hearing loss 
noted while serving on active duty.  If 
the examiner deems it necessary, an 
examination should be scheduled.  

3.  Subsequently, the veteran should be 
afforded VA gastrointestinal and 
orthopedic examinations  to determine the 
nature and extent of the claimed 
gastrointestinal disorder to include 
hiatal hernia and duodenitis; the nature 
and extent of the claimed bilateral knee 
disorder and the nature and extent of the 
claimed cervical spine disorder.  The 
report of the examination(s) should 
include a detailed account of all 
pathology and manifestations associated 
with any gastrointestinal, knee and 
cervical spine disabilities found to be 
present.  All the X-rays and laboratory 
studies deemed necessary to properly 
assess the nature and extent of the 
veteran's disorder(s) should be conducted 
and the results must be available to the 
examining physician prior to the 
completion of the report.  The examiner 
must be requested to review the available 
medical records, as well as the history 
of the veteran's parachute jumping and 
express opinions on the following 
questions:

For gastrointestinal:  (1) the exact 
current diagnosis of any gastrointestinal 
pathology and whether any such condition 
found is acquired or congenital; (2) the 
degree of probability that any 
gastrointestinal disorder diagnosed began 
in service; (3) whether based on the 
medical findings noted in service, there 
is a reasonable probability that any 
congenital disorder was permanently 
aggravated or became worse during his 
service. 

For cervical spine:  (1) the exact 
current diagnosis of any cervical spine 
pathology and whether any cervical spine 
condition is acquired or congenital; (2) 
the degree of probability that any 
cervical spine disorder is the proximate 
result of an injury or trauma in service; 
(3) whether there is a reasonable 
probability that any current cervical 
spine disorder could be related to those 
cervical spine complaints noted inservice 
(4) whether based on the medical findings 
noted in service there is a reasonable 
probability that any congenital disorder 
was permanently aggravated or became 
worse during his service.  

For Knees: (1) the exact current 
diagnosis of any knee pathology and 
whether any knee disorder diagnosed is 
acquired or congenital; (2) the degree of 
probability that any knee disorder is the 
proximate result of an injury or trauma 
in service; (3) whether there is a 
reasonable probability that any current 
knee disorder could be related to his 
inservice parachute jumping; (4) whether 
based on the medical findings noted in 
service there is a reasonable probability 
that any congenital disorder was 
permanently aggravated or became worse 
during his service. 

The claims folder as well as a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
examination.  The examiner must provide 
full rationale for all opinions and 
conclusions reached.  

3.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination report.  If 
the report does not include fully 
detailed descriptions of pathology or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the examiner for corrective 
action.  Pursuant to 38 C.F.R. § 4.2 
(1998) "if the [examination] report does 
not contain sufficient detail it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).  

4.  After the development requested above 
has been completed, the RO should 
readjudicate the veteran's claims.  If 
any issue remains denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
They should be afforded the appropriate 
period of time within which to respond 
thereto.

5.  The appellant should be advised that 
while this case is in remand status, he 
is free to submit additional evidence and 
argument.  See Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this case.  The veteran need take 
no action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

- 19 -


- 1 -


